—Order of disposition, Family Court, Bronx County (Susan Larabee, J.), entered on or about March 29, 1996, terminating respondent’s parental rights and committing custody and guardianship of the subject child to the Commissioner of Social Services and petitioner agency for the purpose of adoption, upon a fact-finding determination of permanent neglect, unanimously affirmed, without costs.
We defer to Family Court’s finding, which turned largely on its assessment of witness credibility, that respondent failed for a lengthy period of time to keep the agency apprised of her whereabouts (see, Matter of Irene O., 38 NY2d 776, 777), and that efforts to encourage and strengthen the parental relationship during that period of time were not possible. Thereafter, when the agency did know of respondent’s whereabouts, the evidence clearly demonstrates that the agency did all that could reasonably be expected to encourage and strengthen the parental relationship, but that its efforts were thwarted by respondent’s complete lack of cooperation. We agree with Family Court that the child’s best interests are served by freeing her for adoption.
Concur — Lerner, P. J., Sullivan, Rosenberger, Nardelli and Andrias, JJ.